Title: From George Washington to Benjamin Lincoln, 25 October 1782
From: Washington, George
To: Lincoln, Benjamin


                  Dear Sir
                     
                     Head Quarters 25th October 1782
                  
                  After you left me the Baron Steuben put the paper of which the inclosed is Copy into my hands—He will more fully explain the necessity of the measure—I have only to add that I agree with him as to the propriety of having the number of Officers to a Regiment of two Battalions which he mentions.  I have the honor to be &c.
                  
               